DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections

Claims 1-6, 12-15, and 18-19 are objected.  An acronym MCU should be spelled out at least at first occurrence of independent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (U.S. Publication 2009/0138645), hereinafter Chun in view of Crooks (U.S. Publication 2014/0306688), hereinafter Crooks further evidenced by Lupien, Jr. et al. (U.S. Patent 6,401,143) hereinafter Lupien.

Referring to claim 1, Chun teaches, as claimed, a master chip (SoC, see Fig. 1 and Paragraph 18), wherein the master chip is connected to a slave chip (see Fig. 1, Peripheral device 1) through at 5least one first transmission channel (see Fig. 1, Data bus 122), and is connected to the slave chip through a second transmission channel (see Fig. 1, Control Bus 120); and the master chip comprises a DMA controller (see Fig. 1, DMA controller 140) and a MCU (see Fig. 1, Processor 100), the MCU is connected to the DMA controller; 

the MCU is configured to configure one of a plurality of first peripherals (see Fig. 1, slave n) of the slave chip into a DMA mode (see Fig. 1; a line between Control bus 120 and DMA controller) when it is detected that any of the first transmission channels is in a state (controlling states, see Paragraph 24); and 

the DMA controller is configured to: receive, through the first transmission channel in the state, a DMA request (request, see Paragraph 33) generated by the first peripheral in the DMA mode, and obtain a DMA data (see Fig. 1, Data bus) of the first peripheral in the DMA mode through the transmission channel when receiving the DMA request.



Crooks does disclose an idle state (idle time, see Paragraph 34) and the first peripheral in the DMA mode through a second transmission channel (switch DMA channel, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Crook’s DMA channel switching during idle time capability into Chun’s multiple Data buses.

The suggestion/motivation for doing so would have been to allow to switch to a faster channel when it is idle. 

As to claim 2, the modification teaches the master chip according to claim 1.  

The modification does not expressly disclose:  wherein the MCU is further configured to configure in the DMA controller a block size and a burst size of each first peripheral; and the DMA controller is configured to obtain, when receiving the DMA request, a DMA data buffered in the first peripheral, until a total amount of the DMA data of the first peripheral obtained by the DMA controller reaches the block size; wherein 20after the first peripheral is configured into the DMA mode, the DMA request is generated when a current total amount of the DMA data buffered in the first peripheral reaches the burst 

Lupien does expressly disclose:  wherein the MCU is further configured to configure in the DMA controller a block size (see Fig. 6, step 510)  and a burst size (see Fig. 6, step 512) of each first peripheral; and the DMA controller is configured to obtain, when receiving the DMA request, a DMA data buffered (see Fig. 6, step 512, FIFO) in the first peripheral, until a total amount of the DMA data of the first peripheral obtained by the DMA controller reaches the block size; wherein 20after the first peripheral is configured into the DMA mode, the DMA request is generated when a current total amount of the DMA data buffered in the first peripheral reaches the burst size (Note, given limitation merely describes commonly known DMA operations; See Column 6 and 7).  

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Lupien.

The suggestion/motivation for doing so would have been to utilized the commonly known DMA operations. 

As to claim 3, the modification teaches the master chip according to claim 2, wherein the master chip further comprises an interrupt controller, the interrupt controller is connected between the DMA 25controller and the MCU; the DMA controller is further configured to output an interrupt signal (see Fig. 8, step 542) to the MCU via the interrupt controller when the 

As to claim 4, the modification teaches the master chip according to claim 1, wherein the master chip further comprises a DMA request detecting module, the DMA request detecting module is connected to the DMA controller; and the DMA request detecting module is configured to detect the DMA request sent 5through the first transmission channel, and send the DMA request to the DMA controller (Note, implicit).  

As to claim 5, the modification teaches the master chip according to claim 1, wherein the first transmission channel is a DMA request line (Note, mere alternative configuration).  

As to claim 6, the modification teaches the master chip according to claim 1, wherein the master chip further comprises at least one first data transmission interface, one end of the first data transmission 10interface is connected to the DMA controller, and the other end of the first data transmission interface is connected to the slave chip, to form the second transmission channel (Note, mere alternative configuration).





Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Mackenna et al. (U.S. Patent 6,154,793) discloses dynamically assigning DMA channels.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183